     Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 1 of 12 PageID #:392




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



JOSEPH FRAPANPINA III, on behalf of
Himself and all other similarly situated,

              Plaintiff,                        Case No. 19-CV-493

              v.

GARDA CL GREAT LAKES, INC.,                     Judge John Robert Blakey

              Defendant.



                      MEMORANDUM OPINION AND ORDER

       Plaintiff Joseph Frapanpina brings this collective action, claiming that his

former employer, Defendant Garda CL Great Lakes, Inc., failed to pay him and other

class members overtime in violation of the Fair Labor Standards Act of 1938 (FLSA)

and the Illinois Minimum Wage Law (IMWL).            Defendant moves for summary

judgment on Plaintiff’s individual claim. [51]. For the reasons explained below, this

Court grants in part and denies in part Defendant’s motion.

I.     Background

        A.    Facts

       Defendant operates a secured transportation company that provides armored

vehicle transportation. [52] at ¶ 1. At its branch in Broadview, Illinois, Defendant’s

business includes transporting coin, currency, checks, negotiable instruments, and

other valuables to and from its customers. Id. at ¶ 5.


                                            1
   Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 2 of 12 PageID #:393




      Defendant constitutes a Federal Motor Carrier Safety Administration

(FMCSA) certified company and holds U.S. Department of Transportation (DOT)

FMCSA Number USDOT 163997. Id. at ¶ 9. This certification authorizes Defendant

to operate in interstate commerce and requires it to comply with FMCSA’s rules,

regulations, and procedures. Id.

      From 2016 through 2018, the Broadview branch operated a fleet of 65 to 70

vehicles. Id. at ¶ 13. Of those vehicles, 57 to 62 had a gross vehicle weight rating

(GVWR) of 10,001 lbs. or more (large vehicle); the remaining 7 or 8 vehicles had a

GVWR of 10,000 lbs. or less (small vehicle). Id. The branch also included at least 8

reserve vehicles to be used when the regular vehicles underwent repair or

maintenance; these reserve vehicles were primarily large vehicles. Id. at ¶¶ 14–15.

      Defendant employed Plaintiff as a “driver/messenger” at its Broadview branch

from about January 2016 through November 2018. Id. at ¶ 2. Drivers/messengers

at the Broadview branch regularly transport coin and currency to and from

Milwaukee and Indianapolis five days a week.        Id. at ¶ 6.   During Plaintiff’s

employment, Defendant could and did assign any vehicle—small or large—to any

driver/messenger on any given day. Id. at ¶ 21. The record reflects that Plaintiff

mostly drove small vehicles and drove large vehicles only around 10 times during his

employment. Id. at ¶¶ 33, 35.

       B.   Procedural History

      In January 2019, Plaintiff filed this collective action under FLSA and IMWA,

alleging that Defendant failed to pay him and other class members in accordance with




                                         2
      Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 3 of 12 PageID #:394




the statutes’ overtime requirements. [1]. Thereafter, this Court granted the parties’

request to bifurcate discovery, allowing the parties to first conduct discovery and brief

summary judgment on Plaintiff’s individual claims. [28]. After completing individual

discovery, Defendant has moved for summary judgment. [51].

II.     Legal Standard

        Summary judgment is proper where there is “no dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment has the

burden of establishing that there is no genuine dispute as to any material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

        In determining whether a genuine issue of material fact exists, this Court must

construe all facts and reasonable inferences in the light most favorable to the non-

moving party. King v. Hendricks Cty. Commissioners, 954 F.3d 981, 984 (7th Cir.

2020). The non-moving party bears the burden of identifying the evidence creating

an issue of fact. LeDure v. Union Pac. R.R. Co., 962 F.3d 907, 910 (7th Cir. 2020). To

satisfy that burden, the non-moving party “must do more than simply show that there

is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Barnes v. City of Centralia,

Illinois, 943 F.3d 826, 832 (7th Cir. 2019). Thus, a mere “scintilla of evidence”

supporting the non-movant’s position does not suffice; “there must be evidence on




                                           3
   Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 4 of 12 PageID #:395




which the jury could reasonably find” for the non-moving party. Anderson, 477 U.S.

at 252.

III.   Analysis

       Defendant moves for summary judgment, arguing that an exemption available

to motor carriers like itself bars Plaintiff’s overtime claims under the FLSA and the

IMWL. [53]. This Court considers each claim in order below.

          A.   The FLSA

               1.   The FLSA’s Motor Carrier Exemption and the TCA

       Subject to certain exemptions, the FLSA requires employers to provide

overtime pay for employees who work more than forty hours in a given workweek. 29

U.S.C. §§ 207(a)(1), 213(a)–(b). Relevant here, FLSA exempts employees subject to

the Secretary of Transportation’s jurisdiction under the Motor Carrier Act (MCA).

Burlaka v. Contract Transp. Servs. LLC, 971 F.3d 718, 719 (7th Cir. 2020) (citing 29

U.S.C. § 213(b)(1)). The motor carrier exemption is rooted in safety concerns: “It is

dangerous for drivers to spend too many hours behind the wheel, and ‘a requirement

of pay that is higher for overtime service than for regular service tends to . . .

encourage employees to seek’ overtime work.” Id. (quoting Levinson v. Spector Motor

Serv., 330 U.S. 649, 657 (1947)).

       The Secretary of Transportation’s jurisdiction extends “over transportation by

motor carrier and the procurement of that transportation, to the extent that

passengers, property, or both[ ] are transported by motor carrier . . . between a place

in . . . a State and a place in another State.” 49 U.S.C. § 13501(1)(A). Thus, an




                                          4
   Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 5 of 12 PageID #:396




employee comes within the Secretary of Transportation’s jurisdiction if “the employee

is ‘subject, at any time, to be[ing] assigned to interstate trips.’” Johnson v. Hix

Wrecker Serv., Inc., 651 F.3d 658, 661 (7th Cir. 2011) (quoting Goldberg v. Faber

Indus., Inc., 291 F.2d 232, 235 (7th Cir. 1961)).

      Federal law, however, circumscribes the scope of the motor carrier exemption:

In 2008, Congress passed the Technical Corrections Act, which amended the scope of

the motor carrier exemption by designating a class of employees for which the

exemption does not apply. Specifically, the TCA provides that “Section 7 of the

[FLSA] . . . shall apply to a covered employee notwithstanding [the motor carrier

exemption].” SAFETEA-LU Technical Corrections Act of 2008, Pub. L. No. 110-244,

§ 306(a), 122 Stat. 1572, 1621 (2008). Under the TCA, a “covered employee” means

an individual:

      (1) who is employed by a motor carrier or private motor carrier . . .

      (2) whose work, in whole or in part, is defined

             (A) as that of a driver . . . and

             (B) as affecting the safety of operation of motor vehicles weighing
             10,000 pounds or less in transportation on public highways
             in interstate or foreign commerce . . . and

      (3) who performs duties on motor vehicles weighing 10,000 pounds or
          less.

Id. § 306(a), (c). Thus, the FLSA overtime pay requirements remain applicable to

drivers covered by the TCA exception, or in other words, those who operate small

vehicles in interstate commerce. Id.; see also Washington v. Med-Spec. Transp., Inc.,




                                            5
   Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 6 of 12 PageID #:397




No. 18 CV 3334, 2019 WL 2016259, at *2 (N.D. Ill. May 7, 2019). With this statutory

backdrop in place, this Court now moves to the facts of this case.

             2.     Plaintiff Qualifies for the TCA Exception

      The parties do not dispute any material facts, including that Plaintiff worked

in interstate commerce, that he served as a driver for a motor carrier, and that he

drove both small and large vehicles. Their dispute, rather, centers on the single legal

question of whether his work on both small and large vehicles—otherwise known as

“mixed fleet” vehicles—qualifies him as a “covered employee” under the TCA

exception, or alternatively, whether an employee must work exclusively on small

vehicles to invoke the exception. See [53]; [57]. Plaintiff contends that the TCA’s

definition of “covered employee” includes someone, like him, who drove mixed-fleet

vehicles. [57] at 2–6. Not surprisingly, Defendant urges an opposite interpretation

of the TCA exception that encompasses employees who drove exclusively small

vehicles. [53] at 14.

      The Seventh Circuit has not yet addressed how to categorize mixed fleet

vehicles under the TCA. The two circuits that have squarely addressed the issue

have adopted the position Plaintiff advocates; that is, because the plain text of the

TCA provides that an employee need only work on small vehicles “in part” to qualify

for the exception, drivers of mixed fleets clearly fall within the exception, and thus,

are entitled to overtime pay under FLSA. Schilling v. Schmidt Baking Co., Inc., 876

F.3d 596, 601 (4th Cir. 2017) (“The structure of the TCA exception also makes clear

that an employee need only work on smaller vehicles ‘in part’ to qualify for overtime




                                          6
   Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 7 of 12 PageID #:398




compensation.”); McMaster v. E. Armored Servs., Inc., 780 F.3d 167, 169–70 (3d Cir.

2015) (holding that the TCA exception applies to an employee working on mixed fleet

vehicles). The majority of district courts have agreed with the Third and Fourth

Circuits that the TCA’s plain text contemplates employees who drive mixed fleet

vehicles. See Noll v. Flowers Foods Inc., 442 F. Supp. 3d 345, 363 (D. Me. 2020);

Butler v. TFS Oilfield Servs., LLC, No. SA-16-CV-01150-FB, 2019 WL 177304, at *7

(W.D. Tex. Jan. 11, 2019); Berry v. Best Transportation, Inc., No. 4:16-CV-00473-JAR,

2018 WL 6830097, at *6 (E.D. Mo. Dec. 27, 2018); Leier v. Lincoln Limousine

Brokerage Inc., No. 14CV3121PKCVVP, 2018 WL 276345, at *3 (E.D.N.Y. Jan. 3,

2018); Garcia v. JIA Logistics, Inc., No. 16-22870-CIV, 2017 WL 2346149, at *5 (S.D.

Fla. May 30, 2017).

      For its part, in arguing that the TCA exception covers only drivers who drive

small vehicles exclusively, Defendant relies heavily upon the Seventh Circuit’s

decision in Collins v. Heritage Wine Cellars, Ltd., 589 F.3d 895, 901 (7th Cir. 2009).

In Collins, the Seventh Circuit considered whether truckers who drove wine across

state lines qualified for overtime pay under the FLSA. Id. at 896–97. The court’s

opinion largely focused upon whether the facts of the case met the “interstate

commerce” requirement of the motor carrier exemption and is thus irrelevant to this

Court’s analysis here. See id. But in a paragraph at the end of the opinion, the court

rejected a similar argument to the one Plaintiff raises here: that because some of the

plaintiffs sometimes drove small vehicles, the motor carrier exemption should not

apply. Id. at 901. Recognizing that the MCA between 2005 and 2008 (the relevant




                                          7
      Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 8 of 12 PageID #:399




period for Collins) limited “motor carriers” to those carrying only large vehicles, Judge

Posner, writing for the court, explained:

        Dividing jurisdiction over the same drivers, with the result that their
        employer would be regulated under the Motor Carrier Act when they
        were driving the big trucks and under the Fair Labor Standards Act
        when they were driving trucks that might weigh only a pound less,
        would require burdensome record-keeping, create confusion, and give
        rise to mistakes and disputes.

Id.

        Defendant contends that this paragraph compels the conclusion that Plaintiff

falls within the motor carrier exemption because Plaintiff, like the Collins plaintiffs,

only sometimes drove small vehicles. Not so. As other courts have since recognized,

because the facts in Collins arose prior to the enactment of the TCA, the Collins court

had no occasion to consider that the TCA created an express statutory exception to

the motor carrier exemption, bringing within FLSA’s scope drivers who operated

small vehicles “in whole or in part.” E.g., McMaster, 780 F.3d at 171; Byers v. Care

Transp. Inc., No. 13-CV-15174, 2015 WL 5608287, at *7 (E.D. Mich. Sept. 24, 2015).

In short, Collins pre-dates the TCA, and thus, does not bind this Court’s present

consideration of the interplay between the TCA, the motor carrier exemption, and

FLSA.

        Plaintiff also cites to Jaramillo v. Garda, Inc., No. 12 C 662, 2012 WL 4955932,

at *5 (N.D. Ill. Oct. 17, 2012). In Jaramillo, like here, the court assessed whether

FLSA overtime requirements applied to motor carrier employees who drove both

large and small vehicles, and ultimately determined that they did not. Id. at *4–5.

The court found “persuasive” Judge Posner’s policy concerns in Collins relating to the



                                            8
    Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 9 of 12 PageID #:400




division of jurisdiction between different federal agencies, and as a result, “refuse[d]

to undergo a week-by-week analysis to determine what regulatory overtime scheme

should apply to each individual Plaintiff for each week of work,” finding that such a

task would be “burdensome.” Id. at *5.

       Respectfully, this Court disagrees with the Jaramillo court’s analysis.

Jaramillo relied upon Collins, but as discussed above, Collins, in dicta, interpreted

an old version of the MCA and did not have occasion to observe that Congress,

through its passage of the TCA in 2008, specifically afforded protections to employees

who drove small vehicles only “in part.” Moreover, Jaramillo based its conclusion

upon Collins’ policy concerns about dividing jurisdiction between the Department of

Labor and the Department of Transportation. While policy is undoubtedly important,

courts cannot place policy above a statute’s plain text. INTL FCStone Fin. Inc. v.

Jacobson, 950 F.3d 491, 499 (7th Cir. 2020). 1

       For these reasons, Jaramillo remains in the minority of cases on this issue.

See McMaster, 780 F.3d at 171 (criticizing Jaramillo for applying policy over

statutory text; and observing that “[n]either history nor policy . . . can overcome

an express change to the statutory scheme.”); Heng Guo Jin v. Han Sung Sikpoom



1
  As always, this Court looks first to the operative legislative text, and asks “whether the language at
issue has a plain and unambiguous meaning with regard to the particular dispute in the case.”
Exelon Generation Co., LLC v. Local 15, International Brotherhood of Electrical Workers, AFL-CIO,
676 F.3d 566, 570 (7th Cir. 2012) (internal quotations omitted); Lawson v. FMR LLC, 134 S. Ct.
1158, 1165 (2014) (courts must give “the words used their ordinary meaning”). If the “statutory
language is unambiguous, in the absence of a clearly expressed legislative intent to the contrary,
that language must ordinarily be regarded as conclusive.” United States v. Turkette, 452 U.S. 576,
580 (1981) (internal quotations omitted); Consumer Product Safety Commission v. GTE Sylvania,
Inc., 447 U.S. 102, 108 (1980) (same). In short, when a “statute is unambiguous, our inquiry
starts and stops with the text.” United States v. Marcotte, 835 F.3d 652, 656 (7th Cir. 2016).


                                                   9
  Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 10 of 12 PageID #:401




Trading Corp., No. 13-CV-6789 CBA LB, 2015 WL 5567073, at *7 (E.D.N.Y. Sept. 21,

2015) (concluding that Jaramillo relied “erroneously” upon pre-TCA case law);

      The plain text of the TCA exception clearly and unambiguously provides that,

if an employee’s work involves, at least in part, the operation of small vehicles, the

FLSA entitles that employee to overtime pay. Corrections Act § 306(c), 122 Stat. at

1621. The statute thus compels this Court to conclude that drivers of mixed-fleet

vehicles qualify under the TCA exception, consistent with the two circuits to have

considered this issue, as well as the balance of persuasive authority from other

federal district courts.   Reading the TCA exception as Defendant advocates—to

require exclusive work on small vehicles—would render the language “in whole or in

part” completely meaningless. This Court will not construe statutory text in this

manner. Scherr v. Marriott Int’l, Inc., 703 F.3d 1069, 1077 (7th Cir. 2013) (instructing

courts to give “words and phrases their ordinary and natural meaning and avoid

rendering them meaningless, redundant, or superfluous”).

      Here, because the undisputed record shows that Plaintiff drove mixed fleet

vehicles, his Plaintiff’s FLSA claim remains viable. Accordingly, this Court denies

Defendant’s motion for summary judgment on Plaintiff’s FLSA claim.

       B.    The IMWL

      Defendant also moves for judgment on Plaintiff’s IMWL claim. The IMWL,

like the FLSA, requires overtime pay for employees who work more than 40 hours in

a given workweek. 820 ILCS 105/4(a)(1); Mitchell v. JCG Indus., Inc., 745 F.3d 837,

844 (7th Cir. 2014). And similar to the FLSA, the IMWL also contains a motor carrier




                                          10
  Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 11 of 12 PageID #:402




carve-out, exempting from its overtime requirements anyone working for “a motor

carrier and with respect to whom the U.S. Secretary of Transportation has the power

to establish qualifications and maximum hours of service under the [Motor Carrier

Act].” 820 ILCS 105/3(d)(7); Almy v. Kickert Sch. Bus Line, Inc., 722 F.3d 1069, 1074

(7th Cir. 2013).

         As discussed above, the Secretary of Transportation’s jurisdiction extends to

employees subject, at any time, to being assigned to interstate trips. Johnson, 651

F.3d at 661; Burkala, 971 F.3d at 719. The undisputed record shows that Defendant

constitutes a motor carrier engaging in interstate commerce, and that Defendant

expected Plaintiff and its other driver/messengers to engage in trips to other States.

Critically, unlike Congress, the Illinois state legislature has not enacted a state-law

corollary to the federal TCA that would allow drivers of mixed fleet vehicles an

exception to the motor carrier exemption. The motor carrier exemption thus remains

available to Defendant under the IMWL, entitling Defendant to summary judgment

on this claim.

IV.      Conclusion

         For the reasons set forth above, this Court grants in part and denies in part

Defendant’s motion for summary judgment [51]. The Court grants the motion as to

Count II, Plaintiff’s IMWL claim, but denies the motion as to Count I, Plaintiff’s FLSA

claim.




                                           11
  Case: 1:19-cv-00493 Document #: 70 Filed: 03/22/21 Page 12 of 12 PageID #:403




      By April 5, 2021, the parties shall file a status report proposing reasonable

case management dates for phase 2 and the remainder of the case. This Court will

then set case management dates by separate order.

Dated: March 22, 2021



                                             Entered:



                                             __________________________________
                                             John Robert Blakey
                                             United States District Judge




                                        12
